J-S29029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: T.W.B.                                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: J.B., NATURAL FATHER                No. 1856 WDA 2015




                   Appeal from the Order October 14, 2015
              In the Court of Common Pleas of Jefferson County
               Orphans’ Court Division, at No(s): 18A-2015 O.C.


IN RE: T.N.B.                                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: J.B., NATURAL FATHER                No. 1857 WDA 1015




               Appeal from the Order Entered October 14, 2015
              In the Court of Common Pleas of Jefferson County
              Orphans’ Court Division, at No(s): 17A-2015 O.C.

BEFORE: BENDER, P.J.E., PANELLA, J.and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                             FILED JULY 15, 2016




* Former Justice specially assigned to the Superior Court.
J-S29029-16


        In these consolidated appeals, J.B. (“Father”) appeals from the orders

entered on October 14, 2015, in the Court of Common Pleas of Jefferson

County, which involuntarily terminated his parental rights to his minor

daughter, T.W.B., born in December 2014, and to his minor son, T.N.B.,

born in June 2013 (“Children”).1 In addition, Father’s counsel has moved to

withdraw and has filed an Anders2 brief, averring that the instant appeal is

frivolous. We affirm and we grant counsel’s request to withdraw.

        The trial court summarized the relevant facts and procedural history as

follows. T.N.B. was born in Bucks County, Pennsylvania, nine weeks

premature. At the time of T.N.B.’s birth, he suffered from a number of

medical conditions and was required to be hospitalized for the first month of

his life. The hospital had concerns about the parents’ ability to care for

T.N.B., as he would require special care and an apnea monitor upon his

discharge from the hospital and the parents showed little interest.

        On July 16, 2013, Buck County Children and Youth Services sought

and received emergency protective custody of the child. T.N.B. was

adjudicated dependent in Bucks County. Jefferson County Children & Youth

Services (“CYS”) accepted the case due to concerns that Mother and Father

would not be able to adequately deal with the child’s medical needs. T.N.B.


1
   M.L.K.’s (“Mother”) parental rights to T.W.B. and T.N.B. were also
involuntarily terminated on October 14, 2015 pursuant to section 2511(a) of
the Adoption Act. Mother is not a participant in the instant appeal.
2
    Anders v. California, 386 U.S. 738 (1967).

                                     -   2 -
J-S29029-16


was placed in the Jefferson County home of his paternal grandmother

(“Paternal Grandmother”), where T.N.B. has remained to date. Shortly after

T.N.B.’s move to Paternal Grandmother’s home in Jefferson County, both

parents also relocated to Jefferson County.

      Mother later gave birth to T.W.B. in Jefferson County. Three days after

T.W.B.’s birth, CYS sought emergency protective custody of T.W.B., citing

concerns over the parents’ ability to care for a premature newborn. The trial

court granted the request and transferred legal and physical custody of

T.W.B. to CYS and placed her with Paternal Grandmother, where she has

remained.

      After relocating to Jefferson County, the parents participated in

supervised visits with T.N.B. and eventually with T.W.B. Initially, the

supervised visits were permitted to occur at Paternal Grandmother’s

residence as often as desired by the parents. Personal conflict eventually

arose between Mother, Father, and Paternal Grandmother, necessitating

visits to be held at either the CYS Office in Brookville or the Public Library in

Punxsutawney.

      Throughout the Children’s case, Father’s main Family Service Plan

(“FSP”) requirements were to obtain stable and adequate housing for a

period of at least six months, provide proof of financial stability, obtain full

psychological evaluations and follow through with any recommendations,

and complete an approved parenting course.



                                     -   3 -
J-S29029-16


      Following permanency review hearings in January, April, and October

2014, and in January 2015, Father was only minimally compliant with his

permanency plan. On October 29, 2014, the trial court entered an

aggravated circumstances order against Father on the basis that he had

failed to maintain substantial and continuing contacts with T.N.B. for a

period of six months.

      Although it was no longer required to do so, CYS continued to make

efforts to facilitate reunification. CYS continued to permit regular visits and

kept track of the parents. Both parents had regularly scheduled supervised

visits in December 2014. By the end of that month, Father was on his way to

fulfilling his major goals toward reunification. Although he had yet to

complete full psychological evaluations, he was able to establish residential

and financial stability and was pursuing a relationship with Children. Father’s

last contact with Children ended on January 8, 2015, when he moved out of

the area.

      After leaving Jefferson County, Mother and Father eventually split up

and refused to furnish CYS with valid addresses. Thus, every piece of mail

sent by CYS was undeliverable, including the ones sent to the false

addresses which the parents eventually provided, and CYS could not

determine whether either parent had obtained stable housing or found jobs

in Bucks County or in the Philadelphia area.

      Father virtually abandoned his efforts to communicate with Children

after leaving Jefferson County. Although Father had several telephone

                                    -   4 -
J-S29029-16


conversations with the caseworker from Jefferson County, he only asked

about Children one time. He only once requested photographs and sent

written correspondence, namely a birthday card mailed to CYS to be shown

to T.N.B. but not given to Paternal Grandmother. Father showed no concern

for Children. He also did not attempt to make physical contact with Children

and did not request alternative methods of visitation, including Skype visits

or telephone calls.

      Father testified that he moved back to Bucks County in order to

distance himself from the drama with Paternal Grandmother and her

boyfriend. Father alleged that their interactions were usually confrontational

and had resulted in him being arrested more than once.

      Evidence shows that Paternal Grandmother has been caring for T.N.B.

from the time that he was just three months old, and T.W.B. from the time

that she was just three days old. Paternal Grandmother’s home has been

approved through CYS, and Paternal Grandmother has seen to the physical,

medical, and emotional need of Children since taking custody of them.

Paternal Grandmother has expressed her desire to adopt Children when

Father’s parental rights are terminated.

      CYS filed petitions for involuntary termination of parental rights of

Father for both Children on July 17, 2015. The trial court held a termination

hearing on September 25, 2015. At the hearing, CYS caseworker, Rebecca

Wallace, testified. Father appeared by telephone and was represented by

counsel. Children’s guardian ad litem, Kerith Strano Taylor, Esquire, was also

                                    -   5 -
J-S29029-16


present. Following the hearing, the trial court entered orders granting CYS’s

petitions for the involuntary termination of Father’s parental rights.

      Father timely filed notices of appeal.3 We consolidated the appeals sua

sponte.

      When counsel files an Anders brief, this Court may not review the

merits    without   first   addressing   counsel’s   request   to   withdraw.   See

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa. Super. 2013). In

In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended the

Anders principles to appeals involving the termination of parental rights.

See id. at 1275. Counsel appointed to represent an indigent parent on a

first appeal from a decree involuntarily terminating parental rights may

petition this Court for leave to withdraw representation and submit an

Anders brief. See In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).

      The Pennsylvania Supreme Court has articulated the procedure to be

followed when court-appointed counsel seeks to withdraw from representing

an appellant on direct appeal:

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the

3
  We note that the appeals are timely, as the thirtieth day following the
entry of the decree fell on Sunday, when the court was closed. See
Pa.R.A.P. 903(a) (proving that a notice of appeal shall be filed within 30
days after the entry of the order from which the appeal is taken); 1
Pa.C.S.A. § 1908 (regarding computation of time.)
                                         -   6 -
J-S29029-16


      appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Once counsel

has met his obligations, “it then becomes the responsibility of the reviewing

court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 355 n.5 (citation omitted).

      Counsel has complied with the technical requirements of Anders as

articulated in Santiago. Additionally, counsel confirms that he sent a copy

of the Anders brief to Father, as well as a letter explaining that Father has

the right to proceed pro se or the right to retain new counsel. Counsel has

appropriately appended a copy of the letter to the motion to withdraw, as

required by this Court’s decision in Commonwealth v. Millisock, 873 A.2d

748 (Pa. Super. 2005). See also Commonwealth v. Daniels, 999 A.2d

5990, 594 (Pa. Super. 2010). Hence, we proceed to a review of the merits.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often

                                     -   7 -
J-S29029-16


     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-
     specific determinations on a cold record, where the trial judges
     are observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained that

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of §

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en


                                   -   8 -
J-S29029-16


banc). Here, the trial court terminated Father’s parental rights under, among

other subsections, § 2511(a)(2) and (b), which provide as follows.

       (a) General Rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    ...

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

      To satisfy the requirements of § 2511(a)(2), the moving party must

produce clear and convincing evidence regarding the following elements: (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental

well-being; and (3) the causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied. See In re Adoption of M.E.P., 825 A.2d

                                    -   9 -
J-S29029-16


1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under subsection (a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties. See In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     With respect to 2511(b), the requisite analysis is a

     [f]ocus[ ] on whether termination of parental rights would best
     serve the developmental, physical, and emotional needs and
     welfare of the child. In In re C.M.S., 884 A.2d 1284, 1287 (Pa.
     Super. 2005), this Court stated, “Intangibles such as love,
     comfort, security, and stability are involved in the inquiry into
     the needs and welfare of the child.” In addition, we instructed
     that the trial court must also discern the nature and status of the
     parent-child bond, with utmost attention to the effect on the
     child of permanently severing that bond. Id. However, in cases
     where there is no evidence of a bond between a parent and
     child, it is reasonable to infer that no bond exists. In re K.Z.S.,
     946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
     of the bond-effect analysis necessarily depends on the
     circumstances of the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     The Anders brief note that Father contends that the court erred in

terminating Father’s parental rights under subsection (a)(2). In the Anders

brief counsel explains why this is not the case. We conclude that the trial

court did not abuse its discretion by involuntarily terminating Father’s

parental rights to the Children, we affirm the orders of the trial court

pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b), based on the concise,

thoughtful and well-written trial court opinion authored by President Judge



                                  -   10 -
J-S29029-16

John Henry Foradora. See Opinion, filed 10/14/15. We also grant counsel’s

petition to withdraw.

      After examining the issues contained in the Anders brief and after

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

      Orders affirmed. Petition to withdraw as counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/15/2016




                                   -   11 -
J-S29029-16




              -   12 -
                                                                                   Circulated 07/08/2016 10:01 AM




           IN THE COURT OF COMM:ON PLEAS OF JEFFERSON COUNTY,
                             PENNSYLVANIA
                         ORPHANS' COURT DMSION                                              'tPn~rn@
INRE:                                                                                       OCT l 4 2015
T          N            B...                            No. 17 A - 2015 O.C.               DIANE MAIHLf:. l    stability, obtain full psychological evaluations and follow through with any treatment
    recommendations, and complete an approved parenting course. On the date CYS filed its
    petitions, however, they were still three requirements short of reunification.
        .Jnitially, M-.oth~!" ;,qp,F,P.-~)ler,; wer~ permitted unlimited supervised visits at Grandma's house.
    After threatening Granttfna and her support system, they were no longer welcome at her home.
    Further visitation occurred either at the library in Punxsutawney or CYS's visiting room in
    Brookville.
       ~ ;~   •    '   ., .   ...       ·':    ( i   ;,,,,   '   •   t
      ... Following permanency rt.yiew hearings in January, April, and October 2015 and January
    2015, the Court found that Mother and Father were only minimally compliant with their
                                    1
    permanency plan.                    In July they were deemed to be moderately compliant. Whatever else they
    may have been doing, however, Mother and Father were not actively engaging with their young
    son. On October 29, 2014, therefore, the Court entered an aggravated circumstances order
    against both parents on the basis that they had failed to maintain substantial and continuing
    contact with T....                        for a period of six months. Exh. 1.
        Although it was no longer required to do so, CYS continued making efforts to facilitate
reunification. In that regard, they continued to permit regular supervised visits at the agency and
kept track of Mother's and Father's overall compliance with the permanency plan. Ms. Wallace
was thus able to confirm that both had regularly attended their scheduled visits in the month of
December _2014.2 Rather than serving as a turning point for them, however, December
engendered further CYS involvement, because three days after Mother gave birth to the 4-pound
T....             , the hospital released her to the agency, which placed her with her brother at Grandma's
residence. As was the case with                                          1   j , medical authorities were concerned about the parents'
capacity to address their newborn daughter's medical needs. Mother had not been compliant
with her prescribed pre-natal regimen, and when she was at the hospital to give birth, she and
Father refused to provide an address or allow the hospital to establish in-home nursing visits to
help ensure the child's well-being.
       By the end of December, Mother and Father were well on their way to fulfilling their major
goals toward reunification.                                  Though they had yet to complete full psychological evaluations, they


1
  The dependency records, of which the Court took judicial notice, are available at CP-33-DP-02-2014 and CP-33-
DP-95-2014.
2
  That may have occurred in November, as well, although the Court knows from the aggravated circumstances order
that they had not done so in the six months preceding.


                                                                                      2
were compliant in terms of establishing residential and financial stability and were actively
pursuing relationships with their children. That all ended on January 8, 2015, however, which
was the last time Mother and Fatherhad any contact with     'Itlm and T..        before moving
back to Bucks County.
    Since leaving Jefferson County, Mother and Father have refused to furnish CYS with valid
addresses. At one point they told the caseworker they would only cooperate if the agency
transferred their cases to Bucks County, and the addresses they did finally provide were false.
Thus, every piece of mail the agency sent was returned as undeliverable. As a result, CYS could
not determine whether either parent had obtained stable housing in Bucks County. Similarly,
their refusal to provide proof of income made it impossible to ascertain their financial
where-withal.
    More significantly, Mother and Father virtually abandoned their efforts to communicate with
,__•!   and T-      after leaving the county. Among several telephone conversations with the
caseworker, they asked only once about the children, which was the same number of times they
requested photographs and sent written correspondence-a birthday card mailed to the agency
with instructions that it be shown to T..     but not given it to Grandma. Aside from that,
Mother and Father showed no concern for their children. They did not attempt to make physical
contact; did not request alternative methods of visitation, such as Skype visits or telephone calls;
and were not even interested enough to stay abreast of their developments and activities. It
appeared, in fact, that Mother and Father all but forgot they had two children still residing in
Jefferson County.
   Asked why he moved to Bucks County in the first place, Father testified that it was to
distance himself from the drama "With Grandma and her boyfriend. Their interactions, he said,
were usually confrontational and had resulted in him being arrested more than once. Mother
similarly said that Grandma's false accusations had prompted her to leave, as well as her desire
to better herself and prove to herself and her children that she could do it without help.
   While their parents have been pursuing their own interests, Grandma has been caring for
Tlllf. and TIIII, T..        from the time he was no older than three months of age and
from a mere three days old. Her home has been approved through CYS, and she has
                                                                                             ri••
appropriately seen to their physical, medical, and emotional needs since taking custody of them.




                                                 3
The agency has no reason to believe that she will not continue to do so, especially in light of her
express desire to adopt them if their parents' rights are terminated.
                                              Discussion
        Under 23 Pa.C.S.A. § 251 l(a)(l), termination is warranted where"[t]he parent by conduct
continuing for a period of at least six months immediately preceding the filing of the petition
either has evidenced a settled purpose of relinquishing parental claim to a child or has refused or
. failed to perform parental duties." Id. Under that construct, no credit will be given to a parent
who, after receiving notice of a petition, attempts to remedy the conditions that warranted it. In
re. E.M, 908 A.2d 297, 303 (Pa. Super. 2006). To the extent that it helps establish a more
complete history, however, his or her post-petition conduct, as well as his or her actions prior to
the start of the six-month time:frame,may be relevant. Id. If that history, i.e., the totality of the
circumstances, clearly and convincingly supports a petitioner's request for termination, the Court
may terminate a person's parental rights. In re MG. & J. G., 855 A.2d 68, 7 4 (Pa. Super. 2005).
        In this case, CYS filed its petitions on July 17, 2015, the statutory timeframe thus having
commenced on January 1 7, 2015.
        Subsection (a)(2) articulates separate and distinct requirements, specifying that a parent's
repeated and continued incapacity, abuse, neglect, or refusal to parent is cause for termination
where it has left the child without essential parental care, control, or subsistence and is not likely
to be remedied by the parent.§ 251 l(a)(2). The facts supporting termination under (a)(l)
:frequentlysupport the same result under (a)(2).
        Whereas (a)(l) and (a)(2) apply with respect to all children, subsections (a)(S) and (a)(8)
are specific to parents whose children have been removed from their care. The latter provides
that a parent's rights may be terminated when "[t]he childhas been removed from the care of the
parent by the court or under a voluntary agreement with an agency, 12 months or more have
elapsed from the date of removal or placement, the conditions which led to the removal or
placement of the child continue to exist and termination of parental rights would best serve the
needs and welfare of the child." Subsection (a)(5) is substantially s.imilar. The placement period
need only be six months, however, and it must be obvious that the parent, even utilizing the
services and resources reasonably available to him or her, cannot remedy the conditions that led
to the placement within a reasonable period chime. Id.




                                                   4
        Finally, subsection (a)(6) addresses a parent's conduct toward a newborn child, providing
that termination is warranted where the parent, knowing or having reason to know of the child's
birth, does not reside with her, has not married her other parent, and, for the four months
preceding the filing of a petition to terminate, has failed to make reasonable efforts to maintain
substantial and continuing contact and to provide financial support.§ 251 l(a)(6).
        In these cases, CYS has proven clearly and convincingly that the parents' conduct merits
termination under each subsection as alleged in the above-captioned cases.
        While recognizing that parents' individualized circumstances may affect the degree to
which they are able to meet their children's needs, the law articulates certain minimal standards
for parenting. Parental obligation, it says, is a positive duty requiring affirmative performance.
In re Z.P. 994 A.2d 1108, 1118 (Pa. Super. 2010). Accordingly, it demands that a parent show
continuing interest in his or her child and make a genuine effort to maintain communication,
because a merely passive interest in the child's development cannot satisfy his or her need for
love, protection, guidance, and support. Id.
        Fulfilling one's parental obligation does not necessitate the impossible, of course, but
may entail that which is difficult and demanding. In re Adoption ofT.M, 566 A.2d 1256, 1258
(Pa. Super. 1989). Even in difficult circumstances, therefore, a mother or father must act
affirmatively, with a good faith effort and interest, to maintain a parent-child relationship to the
best of his or her ability. Id. As In re Burns, 379 A.2d 535 (Pa. 1977), plainly states "parental
duty requires that a parent 'exert himself to take and maintain a place of importance in the
child's life."' Id. at 540 (quoting Appeal of Diane B., 321 A.2d 618, 620 (Pa. 1966)).
        Further refining those principles, our courts have also held that parents cannot simply
defer to their problems and expect to successfully use them as an excuse for their failure to be
parents. In re Adoption ofT.M, 566 A.2d at 1258. Rather, parents faced with obstacles "must
act affirmatively to maintain a relationship with their children, even in difficult circumstances."
In re B.,N.M, 856 A.2d 847, 856 (Pa. Super. 2004)(emphasis added).
        In this case, Mother and Father have not even come close to meeting their minimum
               im-l•'s and T...     's parents. They have persistently refused to do what was
necessary to reunite with their children and have relied on their own selfish goals and wholly
surmountable problems to justify their neglect. That has been the case for nearly all of"l 3       (   s
life and the entirety ofT..   's.



                                                 5
        T...    is now more than two years old and has been living with Grandma at least since
Jefferson County started providing services in September of 2013. He has been in placement,


entire life. For the last ten months, though, which includes the six-month period specified in 23
Pa. C.S.A. § 251 l(a)(l), Mother and Father have had no personal contact with either child. They
sent a single card for 'IIIIIJ' s birthday, requested photographs on one occasion, and asked about
the children during one conversation with their caseworker. T..        and T..     have not seen
their parents' faces or heard their voices since January 8, 2015, however. Nor have they received
gifts, financial support, or written correspondence through which they could maintain a
connection with them. ~         was barely more than a month old when they left, though, and
T...    , though nineteen months old at the time, had not yet become well acquainted with them
due to their failure to maintain substantial contact for at least the six months from late February
through late October 2014. When Mother and Father left Jefferson County, therefore, neither of
their children really knew them. It was thus essential that they reach out to establish and
maintain parent-child relationships with both I      IT and T...    They deemed their own needs
and preferences to be more important.
        In consequence of their failure, Mother and Father have left TIIIII and T...      without
the physical, mental, and psychological resources all children need and that society expects their
parents to provide. Their failure in that regard has not been the result of insurmountable
hardship.
       While living in Jefferson County, Mother and Father were afforded ample opportunity to
regain custody of their children and knew exactly what they needed to do to make that happen.
They were simply unwilling to comply with the requirements they thought were unnecessary,
such as the acquisition of full psychological evaluations. They were also unwilling to make the
personal sacrifices necessary to maximize the time they could spend with their children. Had
they exercised greater self-control, for instance, they would have retained the ability to enjoy
unlimited visits at Grandma's house. Had they made parenting a higher priority, moreover, there
never would have been an aggravated circumstances order declaring their failure to maintain
substantial and continuing contact with 7_.._.
       Mother and Father continued to create their own obstacles by moving to Bucks County,
where they would have to re-establish stable housing and financial security and from which it
would be substantially more difficult to maintain continuing contact with 'Tl.ll_._.
They added to their difficulties by then refusing to provide valid addresses and proof of
employment from which CYS could determine their level of compliance with their family
services plan. They also persisted in refusing to obtain full psychological evaluations.
        The aggravated circumstances order notwithstanding, and even after identifying the
children's placement goals as adoption, CYS continued to offer its support and services to
Mother and Father. It continued to facilitate visitation with both children while they remained in
Jefferson County and, even after they moved, would have allowed further visits had they ever
called to make suitable arrangements. It also made numerous attempts to ascertain whether
Mother and Father were working toward satisfying the original permanency plan, which the
Court can reasonably assume was because of its willingness to permit them to finalize it.
Whether in Jefferson County or Bucks County, though, both parents declined to take advantage
of the proffered opportunities and services.
        Given their conduct since moving to Bucks County, it is highly unlikely that either parent
will remedy the causes of their neglect and incapacity.
        Reinforcing that conclusion is the fact that Mother and Father continue to perceive
themselves as victims and blame everyone else for their situation. Conveying that mindset,
Father testified that his family was "perfect" until CYS tore them apart, and he blamed the
hospital for Tlllf   s placement, indicating that the staff had lied about the precipitating
circumstances. Additionally, he and Mother blamed Grandma and her boyfriend for creating the
hostile situation that "made" them leave the county where their children resided. They also laid
responsibility at others' feet when asked why their mail was being returned as undeliverable to
the addresses they had previously given CYS and also provided to the Court at the termination
hearing: Father blamed the. fictional Jose, whose name he was hard-pressed to recall and whose
motive he could not identify, while Mother blamed her mother's landlords, who did not want
Mother there because "I guess the office don't like me." They further suggested that CYS was at
fault for not doing more to help them stay in touch with 'I       and T..      after their move,
never acknowledging that it was their decision to relocate that culminated in the current
situation.
        That victim mentality says a lot about whether Mother and Father will remedy their
failures, because it is a well-known fact that a person must acknowledge and take responsibility



                                                 7
for his or her own actions before he or she can begin to rectify the circumstances those actions
have occasioned, and in failing to do that, Mother and Father, by their own testimony, have
solidified the Court's conclusion that they will not remedy within a reasonable period of time the
circumstances that led to their children's removal.
       The Court further concludes that termination will best serve the children's needs and
welfare. Grandma has been their caretaker for all of   1 (     's life and most of 'I      's. She has
been the one meeting their physical, emotional, and psychological needs to CYS's complete
satisfaction. She has also been the one offering them the love and support children need and
crave and has done it because she loves her grandchildren. Accordingly, she intends to adopt
them and make their family situation permanent if Mother's and Father's parental rights are
terminated. That being the case, 1      5and T..       will stay together in the only home they
have known and in the environment where they have thrived. Given their parents' complete
absence since January 8, 2015 and inconsistent contact before that, moreover, there is no reason
for the Court to assume that it would be destroying a beneficial parent-child bond.
       Because CYS has proven clearly and convincingly that termination is appropriate under
each of the subsections alleged in the subject petitions and is in the children's best interests,
therefore, the Court will enter a decree terminating the parental rights of Mother and Father with
respect to both children.




                                                  8